


Exhibit 10.1


AMENDMENT NO. 2
TO
EMPLOYMENT AGREEMENT


AMENDMENT, dated August 13, 2015 (“Amendment”), made to the Employment Agreement
dated as of September 8, 2009, as amended by Amendment No. 1 thereto effective
as of May 11, 2012 (as amended, the “Employment Agreement”), by and between
Wyndham Worldwide Corporation, a Delaware corporation (the “Company”), and
Thomas Conforti (the “Executive”).
WHEREAS, the Company and the Executive have previously entered into the
Employment Agreement and desire to amend the Employment Agreement to extend the
employment term for a three year period, as set forth below.
NOW, THEREFORE, effective as of the date first written above, the Employment
Agreement is hereby amended as follows:
1.The first sentence of Section II of the Employment Agreement is hereby amended
in its entirety and replaced with the following:
The period of the Executive’s employment under this Agreement (the “Period of
Employment”) shall begin on September 8, 2009 (the “Effective Date”), and shall
end on September 8, 2018, subject to earlier termination as provided in this
Agreement.
2.    From and after the date hereof, all references to the Employment Agreement
shall mean the Employment Agreement as amended hereby. Except as expressly
amended hereby, the Employment Agreement shall remain in full force and effect,
and is hereby ratified and confirmed.
IN WITNESS WHEREOF, the undersigned has caused this Amendment to be executed
this 13th day of August 2015.


EXECUTIVE


/s/ Thomas Conforti                
Thomas Conforti


WYNDHAM WORLDWIDE CORPORATION


By: /s/ Mary Falvey                
Name: Mary Falvey
Title: Executive Vice President


